Exhibit SECURITIES PURCHASE AGREEMENT Securities Purchase Agreement dated as of July 20, 2009 (“Agreement”) by and among MacroSolve, Inc., an Oklahoma corporation, with principal executive offices located at 1717 South Boulder Ave., Suite 700, Tulsa, Oklahoma 74119 (the “Company”), and the persons identified in Exhibit A hereto who execute the Buyer Signature Page attached hereto (“Buyers”). WHEREAS, Buyers desire to purchase from the Company, and the Company desires to issue and sell to Buyers, upon the terms and subject to the conditions of this Agreement, the Floating Rate Convertible Subordinated Debentures of the Company (the “Debentures”)in the aggregate principal amount of $2,201,165; and WHEREAS, in conjunction with the Debentures, the Company will issue Warrants (the “Warrants”) to purchase common stock, $0.01 par value per share, of the Company (“Common Stock”) to the Buyers; and WHEREAS, upon the terms and subject to the conditions set forth herein and in the Debentures and the Warrants, the Debentures and the Warrants will be convertible and exercisable, respectively, into shares of Common Stock; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto, intending to be legally bound, hereby agree as follows: I.
